DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: “the component B” should instead be --component B--. It is noted that ”comprises polybutadiene-comprising rubber particles” is awkwardly written and may be clearer as --comprises polybutadiene-based rubber particles-- or similar.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “the component B comprises graft” should instead be --component B comprises a graft--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation of ‘such that it contributes’ is not clear with respect to what “it” is referring to, i.e the ‘graft polymer having a core-shell structure’ or the ‘core selected’. For the purpose of this Office action the “it” is assumed to refer to the rubber core. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daga et al. (US PGPub 2015/0080515) in view of Eckel et al. (US PGPub 2007/0135568).
Regarding claims 1-2, 6, 10-11 and 18, Daga teaches mineral reinforced thermoplastic polymer compositions comprising a) a thermoplastic polymer component, b) an impact modifier component, c) a mineral filler component, d) a poly(alkylene oxide) additive component, and further optional additives (abstract; [0006]-[0009]; [00169]-[0173]). Daga teaches the thermoplastic compositions are suitable for forming a wide variety of molded articles and products including automotive parts ([0010]; [0223]-[0227]) by a variety of means such as injection molding, blow molding, extrusion, thermoforming, etc. ([0223]).

Daga teaches the impact modifiers b) are rubber modified graft copolymers of vinyl copolymers ([0102]-[0127]) but does not specifically teach a gel content in acetone. However, Eckel teaches similar thermoplastic molding compositions comprising the combination of a polycarbonate and rubber modified graft polymers (abstract; [0018]-[0022]). Eckel teaches similar rubber modified graft polymers of vinyl copolymers ([0062]-[0080] and [0081]-[0098]) and further teaches that the gel content of the graft polymers is at least 15 wt%, measured in acetone ([0074] and [0092]; 24 wt% or 25 wt% examples) to obtain a thermoplastic composition having improved properties in the form of a balance of melt flowability and ductility, good resistance to hydrolysis and process stability (abstract; [0015]). Eckel and Daga are analogous art and are combinable because they are concerned with the same field of endeavor, namely 
Regarding claims 3-5, Daga in view of Eckel render obvious the composition as set forth above. Daga teaches the impact modifiers b) are selected from rubber modified graft copolymers of vinyl copolymers ([0102]-[0127]) and teaches the rubbers particles are preferably butadiene (c)opolymers ([0099]-[0101]; [0112]-[0115]; [0132]-[0141]), including vinyl emulsion polymers grafted to diene rubbers, further including vinyl comonomers ([0102]-[0110]). Daga further exemplifies core-shell type methyl methacrylate-butadiene (MBS) impact modifiers (IM1; examples). Eckel further teaches similar rubber modified graft copolymers and teaches the graft base, selected from dienes, acrylates, silicones, etc., is present from 95 to 5 wt% of the component ([0068];[0072];[0086];[0090]) so as to obtain the rubber modified graft copolymer component having a gel content of at least 15 wt%. At the time of filing a person having ordinary skill in the art would have found it obvious to select the rubber graft base content of Daga as taught by Eckel so as to obtain a rubber modified graft copolymer having gel content of at least 15 wt% and thus a thermoplastic composition having improved properties. 
Regarding claim 7, Daga in view of Eckel render obvious the composition as set forth above. Daga teaches the use of mono zinc phosphate as acid scavenger obtained commercially (examples, ADD5). While Daga does not specifically teach use of the dihydrate form, it would have been obvious to one of ordinary skill in the art at the time of filing to select from the known and commercially available mono zinc phosphates and arrive at the instant invention with a reasonable expectation of success. Motivation stemming from Daga’s teaching of commercial sources and lack of recitation regarding anhydrous forms. 
Regarding claims 8-9, 16-17 and 19, Daga in view of Eckel render obvious the composition as set forth above. Daga further teaches methods of manufacturing the thermoplastic composition comprising blending the components at a desired melt temperature range of between about 230 and about 350°C ([0220]-[0222]). As noted above, Daga teaches the thermoplastic compositions are suitable for forming a wide variety of molded articles and products including automotive parts ([0010]; [0223]-[0227]) by a variety of means such as injection molding, blow molding, extrusion, thermoforming, etc. ([0223]).
Regarding claims 12 and 13, Daga in view of Eckel render obvious the composition as set forth in claims 1, 8 and 9 above, and incorporated herein by reference. Daga, or Daga in view of Eckel, does not specifically teach the claimed modulus of elasticity, CLTElongitudinal, longitudinal shrinkage and impact strength properties as claimed. However, Daga, and Daga in view of Eckel, teaches or renders obvious the claimed components, present in substantially the claimed amounts, and a substantially similar process. According to the instant specification the combination of longitudinal, longitudinal shrinkage and impact strength, would implicitly be achieved by a composition with all the claimed ingredients, claimed amounts and substantially similar process (see In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01). If it is Applicant's position that this would not be the case: (1) evidence would need to be provided to support Applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure such that there is no teaching as to how to obtain the claimed properties with only the claimed components, claimed amounts and claimed process. 
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 14-15 and 20, Daga in view of Eckel render obvious the composition as set forth above. Daga teaches the thermoplastic compositions may further include colorants ([0186]-[0189]) and are suitable for forming a wide variety of molded articles and products including automotive parts ([0010]; [0223]-[0227]) by a 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/           Primary Examiner, Art Unit 1767